POWER STORAGE DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-3 in the reply filed on 7/27/2022 is acknowledged.  The traversal is on the ground(s) as stated in the response filed on 7/27/2022. While the Examiner does not agree with the Applicant’s reasoning as to why the restriction was improper, the restriction is withdrawn in order to advance prosecution.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 6 disclose the first electrode assembly and the second electrode assembly are arranged so that an end surface of the first electrode assembly located at the first end is opposed to an end surface of the second electrode assembly located at the first end, at each of a positive side and a negative side.
Where does the end surface of the first electrode assembly end and the end surface of the second electrode assembly end? Where exactly is the first end? Paragraph 0033 discloses that the first end of the first electrode assembly is located adjacent the first end of the second electrode assembly. Where is this point exactly as it could technically be anywhere? 
Claim 6 discloses at each of a positive side and a negative side, the extension of the first tab group and the extension of the second tab group are located at different positions in the width-wise direction.
There is no description of what these positions are. How and why are these positions different from each other? Where are they shown?
Claims 2, 3, 5, and 7-9 are also rejected under 35 USC 112(b) for their dependence on claims 1, 4, and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinyashiki et al. (WO 2017/038042 A1 using US 2019/0013507 A1 as an English language translation.) and further in view of Okuda (JP 2013-196959 A).
Regarding claims 4 and 5, Shinyashiki et al. teach a power storage device (Abstract) comprising: a first electrode assembly (Fig 2a, element 20a discloses a first electrode assembly block.) and a second electrode assembly (Fig 2a, element 20b discloses a second electrode assembly block.) and, wherein each of the electrode assemblies includes multiple positive electrodes and multiple negative electrodes (Fig. 2a, elements 22 and 23 disclose multiple positive and negative electrodes, respectively.), which are sheets of electrodes differing in polarity from each other, the positive electrodes and the negative electrodes are alternately stacked in an insulated state (Fig. 2a, paragraph 0030 disclose elements 22 and 23 alternating in each of the first and second electrode assembly blocks, insulated from each other.), and each of the electrodes includes a tab projecting from a portion of one side of the electrode; a positive-side first tab group configured by the tabs of the positive electrodes in the first electrode assembly (Fig. 2a discloses a first positive lead, element 24a, formed as extensions of the positive electrode current collectors.); a negative-side first tab group configured by the tabs of the negative electrodes in the first electrode assembly (Paragraphs 0034 and 0035 disclose a first negative lead, element 26a, formed as extensions of the negative electrode current collectors.); a positive-side second tab group configured by the tabs of the positive electrodes in the second electrode assembly(Fig. 2a discloses a second positive lead, element 24b, formed as extensions of the positive electrode current collectors.); a negative-side second tab group configured by the tabs of the negative electrodes in the second electrode assembly (Paragraphs 0034 and 0035 disclose a second negative lead, element 26b, formed as extensions of the negative electrode current collectors.); a positive-side conductive member joined to the positive-side first tab group and the positive-side second tab group; and a negative-side conductive member joined to the negative-side first tab group and the negative-side second tab group (Fig. 2a and paragraph 0049 disclose first and second inner terminal portions, elements 34 and 36 wherein the leads, elements 24a, 24b, 26a,26b.), wherein a direction in which the electrodes are stacked in the first electrode assembly is a first stacking direction, a direction in which the electrodes are stacked in the second electrode assembly is a second stacking direction, and each of the first electrode assembly and the second electrode assembly includes a first end and a second end, which are opposite ends in a corresponding one of the stacking directions (Fig. 2a discloses a first and second electrode assembly block, elements 20a and 20b, aligned in a width direction, each comprising a first and second end.) , the first electrode assembly and the second electrode assembly are arranged so that an end surface of the first electrode assembly located at the first end is opposed to an end surface of the second electrode assembly located at the first end (Fig. 2a discloses a first and second electrode assembly block, elements 20a and 20b, aligned in a width direction in the same set up as the current application.), at each of a positive side and a negative side, the first tab group and the second tab group each include a foil collection configured by a portion of the tabs collected in the stacking direction of a corresponding one of the electrode assemblies and an extension extending from the foil collection so that the extensions extend toward each other (Paragraphs 0025 and 0027 discloses the current collectors of the positive and negative electrodes are foils. The leads, 24a, 24b, 26a, and 26b are extensions of the foil collectors extending toward each other as shown in fig. 2a.) in each of the tab groups, the extension includes a welding portion welded to the conductive member having the same polarity in a state in which all of the tabs configuring the tab group are stacked (Paragraph 0045 the plurality of first positive leads 24a extending from the first electrode assembly block 20a are stacked on top of each other on the first inner terminal portion 34 and are welded together, whereas the plurality of second positive leads 24b extending from the second electrode assembly block 20b are stacked on top of each other on the second inner terminal portion 36 and are welded together. Similarly, the negative leads 26a and 26b extending from the first and second electrode assembly blocks 20a and 20b are bonded to the negative terminal 30n by welding.).
However, Shinyashiki et al. do not teach a step portion located closer to a distal side of the tab group than the welding portion, wherein in the step portion, the tabs are stacked so that distal ends of the tabs are misaligned in a stepped manner, and in each of the tab groups, the extension includes a folded portion including the step portion, the folded portion being a portion of the extension folded to extend in a direction from the first end toward the second end of a corresponding one of the electrode assemblies.
Okuda et al. teach a power storage device (Abstract and fig. 2) wherein the a step portion located closer to a distal side of the tab group than the welding portion, wherein in the step portion, the tabs are stacked so that distal ends of the tabs are misaligned in a stepped manner (Fig. 2 discloses tab portions, element 12 being clamped to form tab groups, element 19c. Further, paragraph 0032 discloses that a protrusion or fixed part of the tab group, element 19d, is welded.), and in each of the tab groups, the extension includes a folded portion including the step portion, the folded portion being a portion of the extension folded to extend in a direction from the first end toward the second end of a corresponding one of the electrode assemblies (See reproduced fig 2 below.)

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

Fig. 2 of Okuda

Therefore, it would have been obvious to one of ordinary skill in the art to modify Shinyashiki with Okuda in order to achieve a reduction in dead space.
Regarding claim 6, Shinyashiki et al. teach a power storage device (Abstract) comprising: a first electrode assembly (Fig 2a, element 20a discloses a first electrode assembly block.) and a second electrode assembly (Fig 2a, element 20b discloses a second electrode assembly block.) and, wherein each of the electrode assemblies includes multiple positive electrodes and multiple negative electrodes (Fig. 2a, elements 22 and 23 disclose multiple positive and negative electrodes, respectively.), which are sheets of electrodes differing in polarity from each other, the positive electrodes and the negative electrodes are alternately stacked in an insulated state (Fig. 2a, paragraph 0030 disclose elements 22 and 23 alternating in each of the first and second electrode assembly blocks, insulated from each other.), and each of the electrodes includes a tab projecting from a portion of one side of the electrode; a positive-side first tab group configured by the tabs of the positive electrodes in the first electrode assembly (Fig. 2a discloses a first positive lead, element 24a, formed as extensions of the positive electrode current collectors.); a negative-side first tab group configured by the tabs of the negative electrodes in the first electrode assembly (Paragraphs 0034 and 0035 disclose a first negative lead, element 26a, formed as extensions of the negative electrode current collectors.); a positive-side second tab group configured by the tabs of the positive electrodes in the second electrode assembly(Fig. 2a discloses a second positive lead, element 24b, formed as extensions of the positive electrode current collectors.); a negative-side second tab group configured by the tabs of the negative electrodes in the second electrode assembly (Paragraphs 0034 and 0035 disclose a second negative lead, element 26b, formed as extensions of the negative electrode current collectors.); a positive-side conductive member joined to the positive-side first tab group and the positive-side second tab group; and a negative-side conductive member joined to the negative-side first tab group and the negative-side second tab group (Fig. 2a and paragraph 0049 disclose first and second inner terminal portions, elements 34 and 36 wherein the leads, elements 24a, 24b, 26a,26b.), wherein a direction in which the electrodes are stacked in the first electrode assembly is a first stacking direction, a direction in which the electrodes are stacked in the second electrode assembly is a second stacking direction, and each of the first electrode assembly and the second electrode assembly includes a first end and a second end, which are opposite ends in a corresponding one of the stacking directions (Fig. 2a discloses a first and second electrode assembly block, elements 20a and 20b, aligned in a width direction, each comprising a first and second end.) , the first electrode assembly and the second electrode assembly are arranged so that an end surface of the first electrode assembly located at the first end is opposed to an end surface of the second electrode assembly located at the first end (Fig. 2a discloses a first and second electrode assembly block, elements 20a and 20b, aligned in a width direction in the same set up as the current application.), at each of a positive side and a negative side, the first tab group and the second tab group each include a foil collection configured by a portion of the tabs collected in the stacking direction of a corresponding one of the electrode assemblies and an extension extending from the foil collection so that the extensions extend toward each other (Paragraphs 0025 and 0027 discloses the current collectors of the positive and negative electrodes are foils. The leads, 24a, 24b, 26a, and 26b are extensions of the foil collectors extending toward each other as shown in fig. 2a.) in each of the tab groups, the extension includes a welding portion welded to the conductive member having the same polarity in a state in which all of the tabs configuring the tab group are stacked (Paragraph 0045 the plurality of first positive leads 24a extending from the first electrode assembly block 20a are stacked on top of each other on the first inner terminal portion 34 and are welded together, whereas the plurality of second positive leads 24b extending from the second electrode assembly block 20b are stacked on top of each other on the second inner terminal portion 36 and are welded together. Similarly, the negative leads 26a and 26b extending from the first and second electrode assembly blocks 20a and 20b are bonded to the negative terminal 30n by welding.).
However, Shinyashiki et al. do not teach a step portion located closer to a distal side of the tab group than the welding portion, wherein in the step portion, the tabs are stacked so that distal ends of the tabs are misaligned in a stepped manner, a direction extending along the one side of the electrode is a width-wise direction, and at each of a positive side and a negative side, the extension of the first tab group and the extension of the second tab group are located at different positions in the width-wise direction.
Okuda et al. teach a power storage device (Abstract and fig. 2) wherein the a step portion located closer to a distal side of the tab group than the welding portion, wherein in the step portion, the tabs are stacked so that distal ends of the tabs are misaligned in a stepped manner (Fig. 2 discloses tab portions, element 12 being clamped to form tab groups, element 19c. Further, paragraph 0032 discloses that a protrusion or fixed part of the tab group, element 19d, is welded.), a direction extending along the one side of the electrode is a width-wise direction, and at each of a positive side and a negative side, the extension of the first tab group and the 7Appl. No. 16/622,579Attorney Docket No. P59234 extension of the second tab group are located at different positions in the width-wise direction (Fig. 2 discloses the tab groups extending in opposite directions from each other which are essentially different positions.).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify Shinyashiki with Okuda in order to achieve a reduction in dead space.
Regarding claim 7, the combination of Shinyashiki and Okuda et al. teach the power storage device according to claim 6. Further, Okuda et al. teach wherein at each of the positive side and the negative side, the welding portion of the first tab group and the welding portion of the second tab group are located on a center of the conductive member in the first stacking direction and the second stacking direction (Fig. 2 shows element 19d in the center of each of the tab groups, elements 12p and 12n.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Shinyashiki with Okuda in order to achieve a reduction in dead space.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art disclose the overlap between the stepped portions of the first and second tab groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729